Citation Nr: 0835546	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  08-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound to muscle group XI, right, currently 
rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
history of osteomyelitis, excised.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran had active military service from June 1967 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the veteran's substantive appeal 
(VA Form 9), he requested a videoconference hearing at the RO 
before a Veterans Law Judge.  Given the foregoing, this case 
must be returned to the RO to arrange for a videoconference 
Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference Board hearing at the RO.  
A copy of the notice letter sent to the 
veteran concerning this hearing should be 
included in the claims file.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

